    Case 1:19-mj-00226-MSN Document 1 Filed 05/13/19 Page 1 of 2 PageID# 1

                                                                                       s   nrn
                                                                                   n


                        IN THE UNITED STATES DISTRICT COURT                     , ..„ . - 3         ^-
                        FOR THE EASTERN DISTRICT OF VIRGINIA-"'^

                                       Alexandria Division                  a     . - 1 , -.'/...s.: A

 UNITED STATES OF AMERICA,

                                                              No. I:19MJ


 PATRICIA L. CLARK,
                                                              Court Date: May 20,2019

         Defendant.


                                  CRIMINAL INFORMATION

                                     (Misdemeanor 7517429)

THE UNITED STATES ATTORNEY CHARGES THAT:

       On or about March 31, 2019, at Fort Belvoir, Virginia, within the special maritime and

territorial jurisdiction ofthe United States in the Eastern District of Virginia, the defendant,

PATRICIA L. CLARK,did unlawfully steal, purloin, or knowingly convert to her use or the use

of another, property ofthe United States or any department or agency thereof, specifically:

clothing items,the property ofthe United States Army and Air Force Exchange Service, said

property having a value ofless than One Thousand Dollars($ 1,000).

(In violation ofTitle 18, United States Code, Section 641)

                                               Respectfully submitted,

                                               G.Zachary Terwilliger
                                               United States Attorney

                                       By:
                                               Amanda Williams
                                               Special Assistant United States Attorney
                                               United States Attorney's Office
                                              2100 Jamieson Avenue
                                              Alexandria, VA 22314
                                              Phone:(703)299-3776
                                              Fax:(703)299-3980
                                              Email: amanda.r.williams@usdoj.gov
Case 1:19-mj-00226-MSN Document 1 Filed 05/13/19 Page 2 of 2 PageID# 2
